Citation Nr: 1704779	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Board remanded the claim in June 2014. 


FINDING OF FACT

A February 2017 rating decision granted service connection for hypertension. 


CONCLUSION OF LAW

As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the claim of service connection for hypertension, and the appeal is dismissed.  38 U.S.C.A. §7105(d)(5) (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The service connection claim for hypertension was certified to the Board in March 2012, remanded by the Board in June 2014, and re-certified back to the Board in December 2014.  Thereafter, while the appeal was pending before the Board, in a February 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for hypertension.  Accordingly, the Veteran's appeal as to this matter has been rendered moot, as the benefit sought on appeal has been fully granted.  Thus, because there remains no case or controversy to resolve, the appeal is dismissed.  38 U.S.C.A. §7105(d)(5) (West 2014).
ORDER

The appeal concerning the issue of entitlement to service connection for hypertension is dismissed. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


